t c memo united_states tax_court john lewis hill petitioner v commissioner of internal revenue respondent docket nos filed date john lewis hill pro_se anne m craig for respondent memorandum findings_of_fact and opinion marvel judge in these consolidated cases respondent determined deficiencies in petitioner’s federal_income_tax and additions to tax under sec_6651 and and as follows unless otherwise indicated all statutory references are to the internal continued additions to tax_deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number year in amendments to answers respondent asserted increased deficiencies and increased additions to tax as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number dollar_figure big_number -0- -0- dollar_figure big_number after concessions the issues for decision are whether petitioner is liable for federal_income_tax deficiencies for and whether petitioner is liable for additions to tax under sec_6651 and sec_6654 and whether petitioner continued revenue code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar for respondent concedes that petitioner is not liable for the addition_to_tax under sec_6651 petitioner is not liable for the addition_to_tax under sec_6654 petitioner’s short-term_capital_gain was dollar_figure and petitioner did not receive dollar_figure in nonemployee compensation income for respondent concedes the addition_to_tax under sec_6651 is liable for a penalty under sec_6673 for instituting proceedings primarily for delay or for asserting frivolous or groundless positions findings_of_fact some of the facts have been deemed established for purposes of these cases pursuant to rule f these facts are incorporated herein by this reference petitioner resided in florida when he petitioned this court i petitioner’s business activities during the years at issue petitioner was self-employed as a hearing aid specialist he ordered and sold hearing aids performed hearing tests and fitted and adjusted hearing aids for customers petitioner performed his hearing aid activities through his sole_proprietorship precision hearing aid center precision hearing precision hearing was in st cloud florida through precision hearing petitioner received medical payment income that was reported to respondent on third-party information returns for both and in petitioner received dollar_figure in medical payment income from blue cross blue shield of florida inc in petitioner received medical payment precision hearing aid center was also known as precision hearing aid system we refer to precision hearing aid center and precision hearing aid system as precision hearing income of dollar_figure from citrus health care dollar_figure from united healthcare insurance co and dollar_figure from blue cross blue shield of florida inc respondent analyzed petitioner’s bank_deposits to determine petitioner’s unreported business income for and petitioner maintained accounts at bank of america and washington mutual these accounts included an account in the name of precision hearing receipts from petitioner’s hearing aid business were generally deposited into the precision hearing account or one of petitioner’s other two accounts in total petitioner deposited business receipts of dollar_figure and dollar_figure in and respectively ii investment accounts petitioner maintained investment accounts at td ameritrade and adm investor services inc adm during the years at issue in petitioner received dollar_figure from the sale of stocks and bonds through ameritrade and petitioner does not dispute the amount of the gross deposits or taxable deposits as determined by respondent’s bank_deposits analysis petitioner assigns error only to the characterization of the deposits as subject_to federal_income_tax respondent initially determined that petitioner made gross deposits of dollar_figure in and dollar_figure in respondent introduced the revised bank_deposits analysis detailed above at trial petitioner did not object to the introduction of the revised untimely bank_deposits analysis in part because the revised bank_deposits analysis reduced his taxable receipts dollar_figure in income from adm in petitioner received through ameritrade dollar_figure from the sale of stocks and bonds dollar_figure in dividend income and dollar_figure in interest_income iii petitioner’s returns and notices of deficiency on date respondent received petitioner’s form sec_1040 u s individual_income_tax_return for and with the exception of line sec_40 and sec_41 showing the standard_deduction as a positive amount and a negative_amount respectively and line showing the exemption_amount each line on petitioner’s form sec_1040 was either blank or filled in with a zero petitioner reported taxable_income of zero for each year and did not make any_tax payments for either of the years at issue respondent introduced into evidence substitute form 1099-b proceeds from broker and barter_exchange transactions which showed petitioner had income of dollar_figure from adm in on date respondent filed a motion to show cause why proposed facts and evidence should not be accepted as established under rule f included in respondent’s facts at paragraph was a proposed finding that petitioner earned dollar_figure in income from adm in by order dated date this court deemed established the facts and evidence set forth in respondent’s motion to show cause we resolve the discrepancy in petitioner’s income from adm in by treating dollar_figure as petitioner’s income in accordance with form 1099-b petitioner attached to each of his and form sec_1040 a document purporting to correct to zero the amounts on certain forms the documents attached to petitioner’s form sec_1040 included the following statement the purpose of this document is to rebut and correct payments made to myself john l hill by third party payers for the year s and that erroneously allege gains profit or income made in the course of a trade_or_business as the term trade_or_business is defined under sec_7701 income for the purpose of an income_tax or gross_income for the purpose of an income_tax the corrected amounts indicate the proper amount of gains profit or income made in the course of a trade_or_business as the term trade_or_business is defined under sec_7701 income for the purpose of an income_tax or gross_income for the purpose of an income_tax paid to me the recipient by those third party payers respondent determined that petitioner’s and form sec_1040 were not valid returns and issued a notice_of_deficiency dated date for and a notice_of_deficiency dated date for respondent increased the the document attached to petitioner’s return purported to correct form 1099-misc miscellaneous income filed by blue cross blue shield of florida inc form 1099-b filed by adm and consolidated form 1099-int- div-misc-oid-1099b filed by ameritrade the document attached to petitioner’s return purported to correct forms 1099-misc filed by united health care insurance co blue cross blue shield of florida inc and citrus health care and consolidated form_1099 filed by ameritrade petitioner also attached to both his and returns a letter in which he objected to having to file a form_1040 and questioned respondent’s authority to request a form_1040 deficiencies for and in amendments to answers on the basis of petitioner’s bank_deposits i burden_of_proof opinion ordinarily the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 however if the commissioner raises a new issue or seeks an increase in the deficiency the commissioner bears the burden_of_proof as to the new issue or increased deficiency see rule a the record establishes and petitioner concedes that he received payments for services as a hearing aid specialist certain interest and dividend income and proceeds from the sale of stock petitioner does not dispute respondent’s determinations of the amounts of his taxable_income he disputes only the characterization of these payments as taxable_income because petitioner petitioner disputed the accuracy of certain forms in his petitions and at trial under sec_6201 if a taxpayer asserts a reasonable dispute with respect to an item_of_income reported on an information_return filed by a third party and the taxpayer meets certain other requirements the commissioner bears the burden of producing reasonable and probative evidence in addition to the information_return concerning the deficiency attributable to the income item continued raises only legal issues we decide whether he is liable for the deficiencies at issue without regard to the burden_of_proof ii unreported income sec_61 defines gross_income as all income from whatever source derived including interest_income gains from dealings in property and compensation paid for services whether furnished by the taxpayer as an employee a self-employed_person or an independent_contractor see sec_61 and commissioner v glenshaw glass co 38_us_426 petitioner continued petitioner admitted that he performed services for and received medical payments from the various health care companies for which respondent received forms during the years at issue petitioner also admitted that the information returns respondent received reported the correct payment amounts petitioner has not raised any reasonable dispute with respect to the accuracy of the information returns we conclude that petitioner’s attempt to dispute the accuracy of the information returns under these circumstances is not reasonable under sec_6201 see eg carlson v commissioner tcmemo_2012_76 hyde v commissioner tcmemo_2011_131 respondent however bears the initial burden of production with respect to the additions to tax see sec_7491 infra p a taxpayer must maintain books_and_records establishing the amount of his or her gross_income sec_6001 if a taxpayer fails to maintain the required books_and_records the commissioner may determine the taxpayer’s income by any method that clearly reflects income see sec_446 92_tc_661 the bank_deposits method is a permissible method of reconstructing income 102_tc_632 see continued contends that the income he received from his hearing aid business is not income subject_to federal taxation likewise petitioner contends that his interest_income dividend income and stock sale proceeds are not subject_to federal taxation petitioner supports his position by contending among other things that he was not involved in a trade_or_business as defined by the code petitioner defines a trade_or_business to include only the performance of the function of a public_office and not his private sector activities for which he received only private sector money petitioner therefore asserts that the amounts he received from all third- party payors are not gain or profit from a trade_or_business as defined in sec_7701 taxable_income or gross_income petitioner also contends that he is not a person statutorily made liable for the income_tax the income_tax is an excise_tax he did not have income within the meaning of the sixteenth_amendment and the income_tax does not apply to the receipts of all american citizens continued also 981_f2d_350 8th cir aff’g in part rev’g in part 96_tc_172 petitioner did not maintain books_and_records sufficient to establish his gross_income from his hearing aid business consequently respondent’s bank_deposits analysis was a permissible method for reconstructing petitioner’s business income without exception petitioner has raised only frivolous and groundless arguments the u s court_of_appeals for the eleventh circuit has repeatedly held similar arguments to be frivolous and without merit see 419_fedappx_958 11th cir holding that the taxpayers’ argument that they were not involved in a trade_or_business was frivolous 532_f3d_1130 11th cir holding that an argument that income from work in the private sector is not subject_to income_tax was frivolous 788_f2d_1509 11th cir stating that arguments that the taxpayer is not a person subject_to the income_tax and that the internal_revenue_service does not have jurisdiction over the taxpayer are patently frivolous 785_f2d_928 11th cir holding that the taxpayer’s arguments that only public servants are subject_to tax_liability were frivolous in his numerous pretrial filings petitioner repeatedly invites our attention to various court opinions including most prominently 240_us_1 the supreme court’s opinion in brushaber strikes down every objection advanced in that case regarding the constitutionality of the income_tax provisions of the tariff act see powers v commissioner tcmemo_2009_229 nothing in the supreme court’s opinion in brushaber supports any contention petitioner makes in the instant cases to contend otherwise is frivolous likewise none of petitioner’s additional citations of legal precedent support his contentions indeed petitioner’s frivolous and groundless arguments warrant no further discussion see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit see also 136_tc_498 because self-employment_income dividends capital_gains and interest must be included in petitioner’s income under sec_61 we sustain respondent’s determinations with respect to the increased deficiencies as modified by concessions iii additions to tax if a taxpayer assigns error to the commissioner’s determination that the taxpayer is liable for an addition_to_tax the commissioner has the burden under sec_7491 of producing evidence with respect to the liability of the taxpayer for the additions to tax see 116_tc_438 to meet this burden of production the commissioner must come forward with sufficient evidence showing that it is appropriate to impose the addition_to_tax id once the commissioner meets his burden the taxpayer must come forward with sufficient evidence to persuade this court that the determination is incorrect id respondent determined that petitioner is liable for additions to tax under sec_6651 for failure to timely file returns for and sec_6651 authorizes the imposition of an addition_to_tax for failure to timely file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 38_f3d_440 9th cir failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference towards filing boyle u s pincite to meet the requirement of filing a return a taxpayer must file a valid_return see 82_tc_766 aff’d 793_f2d_139 6th cir under beard v commissioner t c pincite a valid_return is one that contains sufficient data to calculate a tax_liability purports to be a return represents an honest and reasonable attempt to satisfy the requirements of the tax law and is executed by the taxpayer under penalties of perjury a taxpayer who files a document that purports to be a federal_income_tax return but which contains only zeros on the relevant lines has not filed a valid_return because it does not contain sufficient information for the commissioner to calculate and assess a tax_liability see 120_tc_163 hamilton v commissioner tcmemo_2009_271 respondent introduced into evidence petitioner’s and form sec_1040 on which petitioner reported zero taxable_income and which contained zeros on all relevant lines attached to petitioner’s form sec_1040 were documents on which petitioner purported to correct to zero taxable_income reported by certain third-party payors respondent also introduced deemed stipulations that petitioner had income from various sources in amounts sufficient to require the filing of returns respondent did not treat petitioner’s purported returns as valid returns and the record supports respondent’s position see cabirac v commissioner t c pincite consequently we conclude that respondent has satisfied his burden of production under sec_7491 petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination is in error petitioner did not introduce any evidence to prove that he is not liable for the additions to tax or that he had reasonable_cause for his failure to timely file valid returns accordingly we conclude that petitioner is liable for the sec_6651 addition_to_tax for and respondent also determined that petitioner is liable for an addition_to_tax for failure to pay estimated_tax under sec_6654 for sec_6654 imposes an addition_to_tax on an individual who underpays his estimated_tax the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 and d each required_installment of estimated_tax is equal to of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of of the tax shown on the individual’s return for that year or if no return is filed of his tax for such year or if the individual filed a valid_return for the immediately preceding_taxable_year of the tax shown on that return see sec_6654 b and c a taxpayer has an obligation to pay estimated_tax only if he has a required_annual_payment 127_tc_200 aff’d 521_f3d_1289 10th cir see also 121_tc_308 respondent introduced evidence showing that petitioner had federal_income_tax liabilities that petitioner was required to file federal_income_tax returns for and that petitioner did not file a valid federal_income_tax unless a statutory exception applies the sec_6654 addition_to_tax is mandatory see sec_6654 e 91_tc_874 return for or and that petitioner did not make any estimated_tax payments therefore respondent has shown petitioner had a required_annual_payment under sec_6654 for accordingly we hold that petitioner is liable for the sec_6654 addition_to_tax for iv sec_6673 penalty under sec_6673 this court may require a taxpayer to pay a penalty not in excess of dollar_figure whenever it appears that the taxpayer has instituted or maintained proceedings primarily for delay the taxpayer’s position is frivolous or groundless or the taxpayer unreasonably failed to pursue available administrative remedies a taxpayer’s position is frivolous or groundless if it is ‘contrary to established law and unsupported by a reasonable colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir throughout these proceedings petitioner repeatedly asserted arguments that are contrary to well-established law and are frivolous at trial petitioner did not testify regarding any factual matters and instead persisted in asserting frivolous and groundless arguments although this court provided ample warning in pretrial proceedings of the potential implications of continuing to assert those frivolous and groundless arguments petitioner did not abandon his arguments or acknowledge his liability for income_tax on the income he received in and dollar_figure petitioner has wasted the time and resources of this court the record demonstrates that petitioner maintained these proceedings primarily for delay and that petitioner’s asserted positions were frivolous and groundless in the exercise of our discretion we conclude that a penalty under sec_6673 is appropriate petitioner shall pay to the united_states a penalty of dollar_figure under sec_6673 in each of the consolidated cases for a total sec_6673 penalty of dollar_figure petitioner is no stranger in this court in a case at docket no 13267-09l we sustained respondent’s determination to proceed with the collection by lien and levy of petitioner’s unpaid liabilities for in doing so we warned petitioner that he might become subject_to a sec_6673 penalty in future cases if he persisted in maintaining proceedings for delay or otherwise advanced frivolous arguments at docket no 15452-10l a collection_due_process case for concerning imposition of a sec_6702 penalty for filing a frivolous_return we held that petitioner’s form_1040 reflects a desire which appears on the purported return to delay or impede the administration of federal tax laws and imposed on petitioner a sec_6673 penalty of dollar_figure unfortunately the imposition of sanctions in docket no 15452-10l our previous warnings in docket no 13267-09l and our repeated warnings in these consolidated cases did not deter petitioner from advancing the same frivolous arguments in his pretrial memorandum and at trial a more substantial penalty is warranted we have considered the remaining arguments made by the parties and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the parties’ concessions and the foregoing decisions will be entered under rule
